MAXEY, District Judge.
The defendant denies the right of the government to recover interest on the duties assessed against him by the collector of customs. In an opinion just rendered by the court in the case of United States v. Mexican International Railroad Company, 154 Fed. 519, it was held that interest should be computed on the re-liquidated entry from the date of the demand for payment. In all essential respects this case is similar to that of the Railroad Company, and further discussion of the question is deemed unnecessary.
The judgment allowing interest will be permitted to stand. The motion to reform it is therefore overruled.